DETAILED ACTION
This Office action is in response to the RCE filed 27 January 2021. Claims 1 and 3-17 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aikawa (US 2014/0094168) in view of Futaki et al. (US 2016/0316386).
For Claims 1 and 14, Aikawa teaches a measurement report reception method of a base station in a wireless communication system, the base station comprising: 
a transceiver configured to communicate signals with a terminal; and a controller (paragraphs 38, 39, 45, Figure 3);  

generating a radio resource control (RRC) connection reconfiguration message including a measurement report command related to a second cell belonging to a same cell group supporting a carrier aggregation with a first cell, wherein the same cell group indicates that the first and second cells are capable of transmitting and receiving traffic (see paragraphs 7, 18, 33, 54; paragraph 29: measurement report command, paragraph 55: RRC connection reconfiguration message);
transmitting, to a terminal, the radio resource control (RRC) connection reconfiguration message including the measurement report command (see paragraphs 29, 55); and 
receiving, from the terminal, a measurement report for the second cell belonging to the same cell group with the first cell (see paragraphs 30, 71-73).  
Aikawa as applied above is not explicit as to, but Futaki teaches generating a radio resource control (RRC) connection reconfiguration message including a measurement report command including cell information related to a secondary cell (SCell) belonging to a same cell group supporting a carrier aggregation with a primary cell (PCell), wherein the same cell group indicates that the PCell and the SCell are capable of transmitting and receiving traffic (see paragraphs 95, 96: RRC connection reconfiguration; paragraph 97, especially item (2d): SCell measurement; paragraphs 49, 105, 106: PCell and SCell, carrier aggregation).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to manage measurement reporting as in Aikawa when employing a carrier aggregation system such as in Futaki. One of ordinary skill would have been able to do so with the reasonably predictable result of providing a UE with the means to identify cells to be used to improve throughput.
For Claim 3, Aikawa teaches the method, wherein the cell information contains information on k cells (k is a natural number equal to or greater than 2) (see paragraphs 53 and 54).
In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether, 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Since Aikawa discloses a number of cells, it would have been obvious to one of ordinary skill in the art at the time of the invention to set an upper limit to the number, including 32, depending on the amount of space available for the list, absent a showing of criticality by Applicant.  
For Claim 4, Aikawa teaches the method, wherein the cell list is generated per measurement object on which the base station instructs the terminal to perform measurement, the measurement object being a frequency or a radio access technology (RAT) (see paragraphs 55, 56). 
For Claims 11 and 15, Aikawa teaches a measurement report transmission method of a terminal in a wireless communication system (see abstract, paragraph 6), and a terminal for transmitting a measurement report in a wireless communication system, the terminal comprising: 
a transceiver configured to communicate signals with a base station; and a controller (see paragraphs 58, 59, 62, Figure 6);
the method comprising: 
receiving, from a base station, a radio resource control (RRC) connection reconfiguration message including a measurement report command related to a second cell belonging to a same cell group supporting a carrier aggregation with a first cell, wherein the same cell group indicates that the 
performing measurement on a signal from the second cell belonging to the same cell group with the first cell (see paragraphs 29, 30, 71-73); and 
transmitting, to the base station, a measurement report for the second belonging to the same cell group with the first cell based on the measurement result (see paragraphs 30, 71-73).  
Aikawa as applied above is not explicit as to, but Futaki teaches a radio resource control (RRC) connection reconfiguration message including a measurement report command including cell information related to a secondary cell (SCell) belonging to a same cell group supporting a carrier aggregation with a primary cell (PCell), wherein the same cell group indicates that the PCell and the SCell are capable of transmitting and receiving traffic (see paragraphs 95, 96: RRC connection reconfiguration; paragraph 97, especially item (2d): SCell measurement; paragraphs 49, 105, 106: PCell and SCell, carrier aggregation).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to manage measurement reporting as in Aikawa when employing a carrier aggregation system such as in Futaki. One of ordinary skill would have been able to do so with the reasonably predictable result of providing a UE with the means to identify cells to be used to improve throughput.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aikawa (US 2014/0094168) and Futaki et al. (US 2016/0316386) as applied to claims 1 and 11 above, and further in view of Choi et al. (US 2016/0192181) and Lundberg et al. (US 5822686).
For Claims 5 and 12, Aikawa as modified by Futaki above further teaches the method, wherein the cell list comprises identifiers and frequencies (see paragraphs 29, 56). 

Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the identifying information as in Choi when indicating cells as in Aikawa. One of ordinary skill would have been able to do so with the reasonably predictable results of indicating in a known manner cells for which measurements should be reported.
The references as applied above are not explicit as to, but in a similar field of endeavor, Lundberg teaches using a ranking index, and the ranking index is configured based on the measurement report-triggering frequency (see column 7 lines 25-47 and column 11 lines 22-42). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide an ordered list of channels as in Lundberg when implementing the method of Aikawa, Sadeghi, and Choi. The motivation would be to improve the efficiency of the measuring process.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aikawa (US 2014/0094168), Futaki et al. (US 2016/0316386), Choi et al. (US 2016/0192181) and Lundberg et al. (US 5822686) as applied to claims 1 and 5 above, and further in view of R2-156748 (Ericsson, “White-list of cells for EUTRA measurement reporting”, 3GPP TSG-WG2 Meeting #92, Anaheim, USA, 16-20 November 2015).
method, further comprising: 
adding, when configuring a measurement object for triggering a SCell addition operation, a first offset to a threshold value for triggering the SCell addition operation, based on the cell information, to protect against transmitting the measurement report for a SCell that does not belong to the same cell 
adding a second offset to a cell-specific offset of the SCell belonging to the same cell group with the PCell, based on the cell information, to allow transmitting the measurement report for the SCell belonging to the same cell group with the PCell (see section 6.3.5, p. 11, 13: cell individual offset and use thereof).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the triggering and offsets as in R2-156748 when implementing the method of Aikawa. The motivation would be to known features in a manner that avoids useless signaling.
For Claim 7, the references as applied above are not explicit as to, but R2-156748 teaches the method, further comprising: 
adding, when configuring a measurement object for triggering a SCell change operation, a third offset to a threshold value for triggering the SCell change operation, based on the cell information, to protect against transmitting the measurement report for a SCell that does not belong to the same cell group with the PCell (see section 5.5.2.5: addition and modification; p. 15 and 16: event A6 and A6 offset); and 
adding a fourth offset to a cell-specific offset of the SCell belonging to the same cell group with the PCell, based on the cell information, to allow transmitting the measurement report for the SCell belonging to the same cell group with the PCell (see section 6.3.5, p. 11, 13: cell individual offset and use thereof). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the triggering and offsets as in R2-156748 when implementing the method of Aikawa. The motivation would be to known features in a manner that avoids useless signaling.  

s 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aikawa (US 2014/0094168) and Futaki et al. (US 2016/0316386) as applied to claim 1 above, and further in view of Gunnarsson et al. (US 2009/0047860).
For Claims 8 and 13, the references as applied above are not explicit as to, but Gunnarsson teaches the method, wherein the cell information contains information on a SCell that does not belong to the same cell group with the PCell (see paragraphs 13, 50-52, 61). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide information as in Gunnarsson when implementing the method of Aikawa. One of ordinary skill would have been able to do so with the reasonably predictable result of enabling flexible management of terminal access information.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aikawa (US 2014/0094168) and Futaki et al. (US 2016/0316386) as applied to claim 1 above, and further in view of Sadeghi et al. (US 2018/0063736).
For Claim 16, though Aikawa does indicate the presence of multiple base stations (see paragraph 20), the references as applied above are not explicit as to, but Sadeghi teaches the method, wherein the SCell is transmitted by another base station and can be added to the cell group (see paragraphs 59, 60: PCell and SCell may belong to different base stations).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use inter base station carrier aggregation as in Sadeghi when implementing the method of Aikawa. The motivation would be to make fuller use of available resources.

17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aikawa (US 2014/0094168) and Futaki et al. (US 2016/0316386) as applied to claims 1 and 16 above, and further in view of Hapsari et al. (US 2017/0034709).
For Claim 17, the references as applied above are not explicit as to, but Hapsari further teaches the method, further comprising determining whether a SCell change operation for the another base station is triggered based on an offset of the PCell or an offset of the SCell (see paragraphs 53, 54, 79-89: event A6 details, change event based on offset and using threshold comparison).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use an offset as in Hapsari when managing inter-base station carrier aggregation as in Aikawa, Futaki, Sadeghi, and Hapsari. The motivation would be to reduce overhead signaling by avoiding making configuration changes when changes do not present definite advantages.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The amendment filed 27 January 2021 has been entered.
The previous objection to claim 14 is withdrawn in light of the amendment. 
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are either not persuasive or moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeong et al. (US 2015/0350896) teaches an RRC message from a Pcell commanding the measurement of an SCell in a carrier aggregation group.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        3/31/2021


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466